Citation Nr: 0207323	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  00-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date than August 13, 
1993, for the grant of service connection for limitation of 
motion of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which effectuated an April 1999 
Board decision granting service connection for a cervical 
spine disability.  In the September 1999 rating decision, the 
RO assigned a 30 percent rating effective August 13, 1993.

A decision addressing the earlier effective date issue was 
issued by the Board in March 2001, in which it confirmed 
August 13, 1993 as the effective date of service connection 
for the cervical spine disability.  The veteran filed a 
timely notice of intent to appeal the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Secretary of Veterans Affairs filed a 
motion to remand this case to the Board for consideration of 
the applicability of the Veterans Claims Assistance of Act of 
2000 (VCAA) to the claim.  The motion was granted by the 
Court in June 2001, thereby vacating the March 2001 decision.  
The veteran was issued notice of the motion to remand his 
claim in October 2001 and was invited to submit additional 
evidence in support of his appeal.  In April 2002, VA 
received copies of his private treatment reports from Eugene 
A. Eline, Jr., D.O., dated in January 2001, September 2001 
and March 2002.  The case was then returned to Board. 


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  In September 1999, the RO granted the veteran entitlement 
to service connection for limitation of motion of the 
cervical spine effective August 13, 1993.

3.  The veteran filed a claim for service connection 
"degenerative joint disease problems" on August 16, 1993.

4.  The veteran completed his active service in 1945, and he 
did not file a claim, either formal or informal, of service 
connection for a cervical spine disability earlier than 
August 16, 1993.


CONCLUSION OF LAW

An effective date earlier than August 13, 1993, for the grant 
of service connection for a disability of the cervical spine 
is not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary considerations

Pursuant to the remand of the Court, the Board must consider 
the applicability of the Veterans Claims Assistance Act of 
2000.  Under the provisions of 38 U.S.C.A. §§ 5103 (West 
Supp. 2001), VA must notify the claimant of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA must indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion VA will attempt to obtain on behalf of the claimant.  
Under the provisions of 38 U.S.C.A. § 5103A (West Supp. 
2001), VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
VA is not required to provide such assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001).

Although the file does not indicate that he was given express 
notice of the VCAA during the course of his appeal, the 
developmental history of the case which is presented in the 
file shows that he has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence, including for 
the period after the joint motion remand of June 2001.  In 
December 1999 the RO sent the veteran a statement of the 
case, and in April 2000 the RO sent the veteran a 
supplemental statement of the case.  The statement of the 
case and supplemental statement of the case included 
references to the applicable laws and regulations and 
explanations of how the laws and regulations were applied in 
the veteran's claim.  A copy of the motion to remand this 
case, which includes a discussion of the VCAA, was furnished 
to the veteran in June 2001.  In April 2002, the veteran 
submitted three private treatment reports from his osteopath, 
Eugene A. Eline, Jr.   However, he was not otherwise 
identified any other additional, relevant evidence that has 
not been requested or obtained.  It is also important to note 
that the issue here is the effective date for the grant of 
service connection, an issue that must be decided on basis of 
the evidence of record at the time service connection was 
granted.  This evidence has already been developed to the 
extent that the answer to this question may be factually 
determined in this appeal. 

The veteran has been made aware of the evidence and 
information needed to substantiate his claim and he has been 
provided opportunities to submit evidence and to obtain 
assistance from VA in obtaining evidence.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance to the veteran will aid 
in substantiating the claim.  For these reasons, it is not 
necessary to undertake further development under the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2001).


Factual Background

Service medical records show that the veteran was treated for 
a contusion to the head in January 1944. X-rays showed no 
pathology.  The diagnosis was contusion and laceration of the 
scalp.  On discharge examination in October 1945, no 
musculoskeletal defects were found.

In a claim received on December 16, 1949, the veteran 
asserted that he sustained a head injury on January 8, 1944.

A response to a RO request for information was received in 
January 1950.  It states that an "Insert to pg. 15 of S/R 
shows: no undue exposure to inclement weather - 9 Jun 45 - 
Sinusitis.  Maxillary chronic arthralgia neck."

In a decision of January 1950, the RO denied the veteran's 
claim of service connection for a disability resulting from a 
head injury.  The RO notified the veteran of the decision in 
a letter dated in January 1950, and the veteran did not file 
a timely appeal

The veteran was hospitalized in a U. S. Marine hospital in 
June 1950 as a VA patient for septicemia and tularemia.

At the veteran's September 1983 VA examination, no findings 
were made about a neck disability.

VA treatment records were submitted from November 1979 to 
March 1993. In September 1980, the veteran presented with 
complaints of aches and pains in his neck and arms.  In April 
1992, he again complained of neck pain.

On February 8, 1984, the veteran submitted a claim for 
service connection for flat feet, malaria, and a head injury.

In a letter dated in February 1984, the RO asked the veteran 
for additional information in support of his claim of service 
connection for malaria and a head injury.  The veteran did 
not reply.

In a statement received on August 31, 1992, the veteran 
claimed that his head injury should have been considered for 
service connection as he was injured in India in a truck 
wreck.

In a statement received on March 12, 1993, the veteran 
asserted that he had been suffering from a head injury 
incurred in service while he was riding in an Army truck when 
the truck ran off the road and turned over.  He asserted that 
he had been going to the VA Medical Center in Charleston for 
treatment since January 1978.

On a VA Form 21-4138, the veteran requested that his 
degenerative joint disease problems be evaluated for service 
connection.  He signed the form on August 13, 1993, and it 
was received at the RO on August 16, 1993.  He asserted that 
he was in the hospital at Ft. Benning in 1942 for a couple of 
days for this problem.  He asserted that he was being treated 
at the VA Medical Center.

In a statement dated January 1999, a private physician stated 
that he had treated the veteran for some time for 
degenerative cervical spondylitis, and degenerative arthritis 
in other joints.  He stated that the veteran had a service-
connected injury in 1945, and by history, the cervical 
spondylosis was related to that injury, unrelenting by 
history since that time.  The physician asserted that the 
veteran's current symptoms were most likely related to this 
injury based on his history.

In a April 1999 Board decision, service connection was 
granted for a cervical spine disability.

At the veteran's July 1999 VA examination, he was diagnosed 
with significant degenerative joint disease of the cervical 
spine.

In a September 1999 rating decision, the RO effectuated the 
Board's April 1999 decision and granted a 30 percent rating 
for limitation of motion of the cervical spine effective 
August 13, 1993.

On a VA Form 21-4138 dated March 2000, the veteran asserted 
that he started his claim in Savannah, Georgia approximately 
around June 1950.  He stated that his military occupational 
specialty was a truck driver.  He stated that while in the 
military his truck rolled down a hill which cause him to 
suffer severe back and head injuries.  He stated that after 
he was discharged in October 1945, he began to seek 
compensation at the RO who shrugged him off by saying that he 
would be compensated when he got a little older and began 
having problems.  He stated that in 1979, he moved to South 
Carolina, and began seeking compensation, but was given a 
pension instead.  He stated that his representative asked him 
why he was trying to put in for that particular claim.

In June 2000, the veteran's representative contended that the 
VA Form 21-4138 received on August 31, 1992, was a claim for 
service connection for the residuals of a head injury 
suffered during the truck accident in service.  He further 
contended that this would also include the now service-
connected cervical spine condition.

In April 2002, the veteran submitted copies of his treatment 
reports from his private osteopath, Eugene A. Eline, Jr., 
D.O.  In correspondence dated in January 2001, Dr. Eline 
reported that he treated the veteran for complaints relating 
to his residuals of neck injury which, according to the 
veteran's accounts, were due to injuries sustained when he 
was involved in a truck accident in Burma during World War 
II.  In his treatment reports dated in September 2001 and 
March 2002, Dr. Eline noted that the veteran related his neck 
injury to a road accident in Burma during World War II.  The 
records show treatment of the veteran for stenosis of his 
cervical spine. 
 
Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400 
(2001).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (a), (b) (1) (West 1991); 38 
C.F.R. § 3.400 (b) (2) (2001).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155 
(2001).

In September 1999, the RO effectuated the Board's April 1999 
decision to grant service connection for a cervical spine 
disability.  The RO assigned a 30 percent rating for 
limitation of motion of the cervical spine effective August 
13, 1993.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for limitation of 
motion of the cervical spine should be the later date of 
either the date the veteran filed his claim for service 
connection for a cervical spine disability, or the date that 
entitlement arose.  As noted above, the effective date 
assigned by the RO for the grant of service connection was 
August 13, 1993.  While it may be argued that entitlement to 
service connection arose earlier than August 13, 1993, the 
first time that it can be interpreted that the veteran filed 
a claim for service connection for a cervical spine 
disability was on August 16, 1993, when the veteran filed a 
claim for "degenerative joint disease problems."

It cannot be argued that the veteran filed a claim earlier 
than this date.  In a statement received on March 12, 1993, 
the veteran asserted that he had been suffering from a head 
injury incurred in service.  Similarly, in a statement 
received on August 31, 1992, the veteran claimed that his 
head injury should have been considered for service 
connection.  Similarly, in a claim received on December 16, 
1949, the veteran asserted that he sustained a head injury in 
service.  Nowhere in these 3 statements does the veteran 
claim that he suffered a neck injury in service.  The first 
time that the veteran claimed that he suffered from a neck 
problem in service was in the statement received on August 
16, 1993 (signed by the veteran on August 13, 1993).  For 
these reasons, an effective date earlier than August 13, 
1993, is not warranted.


ORDER

An effective date earlier than August 13, 1993, for the grant 
of service connection for disability of the cervical spine is 
denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

